THOMPSON, J.
This is an appeal by the defendant wife from a judgment granting her husband an absolute divorce based on the ground of adultery alleged to have been committed by her with one David Marshall.
The defense of the wife consists of a denial of the adultery and an alternative- plea of condonation in ease the charge against her should be established.
The evidence, both positive and circumstantial, abundantly sustains the plaintiff’s accusation against his wife, and sufficiently rebuts the defendant’s plea-of cqndonation. 'The utmost that can be said in support of the alternative plea is that the plaintiff became suspicions of the conduct of his wife with Marshall, and requested Ids wife to make him stay away.
There is no evidence that the plaintiff knew of the acts of adultery until after his separation from his wife. There could be no condonation in such circumstances which would defeat the plaintiff’s legal right to a divorce. It would serve no useful purpose to discuss tire evidence in detail.
The district judge considered the witnesses for the plaintiff praiseworthy, and believed their testimony, ,and no sufficient reason is presented or suggested whereby we would be authorized to find to the contrary. Certainly there is no error manifest or lurking in the record that we can discover.
The judgment is'therefore affirmed at appellant’s cost.